tax_exempt_and_government_entities_division release number release date legend org organization name uil code org address department of the treasury internal_revenue_service te_ge eo examinations ormsby station court suite a - stop louisville ky date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director exempt_organizations examinations enclosures publication publication report of examination letter catalog number 34809f foo 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit december 20xx legend org organization name issue xx date city city country country should the tax-exempt status of org org be revoked facts org was granted tax exempt status under sec_501 on may 19xx during the application process org was originally denied exemption org appealed the determination and provided additional information org cited revrul_80_301 cb in their appeal these records on exhibit a org is a membership_organization whose activities include attending games and operating a booth during the festival operating a website with an open forum printing and distributing a newsletter to members operating a clan store with merchandise consisting of kilts crests and other clothing items performing genealogical research for about members taking a membership trip to country and other heritage activities for the members org provided a history of their organization exhibit b law sec_501 corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office final-reg tax-regs sec_1_501_c_3_-1 a organizational and operational tests form 886-a crev department of the treasury - internal_revenue_service page -1- orm 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit org december 20xx in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt c operational_test primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 e organizations carrying on trade_or_business in general -an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 even though it has certain religious purposes its property is held in common and its profits do not inure to the benefit of individual members of the organization see however sec_501 and sec_1_501_d_-1 relating to religious and apostolic organizations taxation of unrelated_business_income -for provisions relating to the taxation of unrelated_business_income of certain organizations described in sec_501 see sec_511 to inclusive and the regulations thereunder f applicability of regulations in this section -the regulations in this section are except as otherwise expressly provided applicable with respect to taxable years beginning after date for the rules applicable with respect to taxable years beginning before date form 886-a crev department of the treasury - internal_revenue_service page -2- ocr 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit org december 20xx see cfr -1 regulation sec_118 as made applicable to the code by treasury_decision approved date f_r c b reg sec_1_501_c_3_-1 revrul_80_301 1980_2_cb_180 a genealogical society that opens its membership to all persons in a particular area provides instruction in genealogical research techniques to its members and to the general_public but does not research genealogies for its members conducts research projects and makes the results available to the state historical society provides materials for libraries and community displays and promotes various other related activities forthe public qualifies for exemption under sec_501 of the code revrul_80_302 distinguished revproc_2007_52 sec_12 revocation or modification of determination_letter or ruling recognizing exemption a determination_letter or ruling recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the determination_letter or ruling was issued enactment of legislation or ratification of a tax_treaty a decision of the united_states supreme court the issuance of temporary or final regulations or the issuance of a revenue_ruling revenue_procedure or other statement published in the internal_revenue_bulletin revocation or modification of a determination_letter or ruling may be retroactive dollar_figure the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 of the code applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization in certain cases an organization may seek relief from retroactive revocation or modification of a determination_letter or ruling under sec_7805 requests for sec_7805 relief are subject_to the procedures set forth in revproc_2007_5 where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in the case where a determination_letter or ruling is issued in error or is no longer in accord with the service’s position and sec_7805 relief is granted see sections and of rev_proc form 886-a crev department of the treasury - internal_revenue_service page -3- orm 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit december 20xx org ordinarily the revocation or modification will be effective not earlier than the date when the service modifies or revokes the original determination_letter or ruling appeal and conference procedures in the case of revocation or modification of exempt status letter dollar_figure in the case of a revocation or modification of a determination_letter or ruling the appeal and conference procedures are generally the same as set out in section of these procedures including the right of the organization to request that eo determinations or the appeals_office seek technical_advice from eo technical however appeal and conference rights are not applicable to matters where delay would be prejudicial to the interests of the service such as in cases involving fraud jeopardy the imminence of the expiration of the statute_of_limitations or where immediate action is necessary to protect the interests of the government if the case involves an exempt status issue on which eo technical had issued a previous contrary ruling or technical_advice eo determinations generally must seek technical_advice from eo technical eo determinations does not have to seek technical_advice if the prior ruling or technical_advice has been revoked by subsequent contrary published precedent or if the proposed revocation involves a subordinate unit of an organization that holds a group_exemption_letter issued by eo technical the eo technical ruling or technical_advice was issued under the internal_revenue_code_of_1939 or prior revenue acts or if the ruling was issued in response to form_4653 notification concerning foundation status government’s position org’s tax exempt status should be revoked the activities of org do not serve an exempt_purpose outlined in sec_501 the primary activities are more social the genealogical activities of org do not serve the public the genealogical activities of org served a private rather than public interest the activities stated on the form_1023 and related paperwork do not accurately reflect the actual activities of org according to org only people received assistance in genealogical endeavors org’s genealogical research is primary focused for members org does not provide genealogical instructions to the general_public when org applied for tax-exempt status they estimated that big_number people would have benefited from the genealogical research in reality the research was only conducted for about members form 886-a rev department of the treasury - internal_revenue_service page -4- orm 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit org december 20xx in accordance with revproc_2007_52 the effective date of revocation should be may 19xx org operated in a manner materially different from the original application taxpayer’s position at a conference on august 20xx org agreed that the tax-exempt status should be revoked org would like the effective date of revocation to be may 19xx org requests that the date of revocation be may 19xx because org activities never met an exempt_purpose the tax payer agreed to the revocation by signing a form_6018 on conclusion the tax-exempt status of org will be revoked effective may 19xx forms are required for all periods after may 19xx form 886-a rev department of the treasury - internal_revenue_service page -5- department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division legend org organization name uil org address may xx date address address person to contact contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court august 20xx certified mail - return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective may 19xx you have agreed to this adverse determination our adverse determination was made for the following reasons organizations described in lr c sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose your organization is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the period ending may 199xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number ate shown above since this person can access your tax information and can help you get answers you can call or you can contact the taxpayer and ask for taxpayer_advocate assistance advocate from the site where the tax_deficiency was determined by calling or you can or writing to internal contact the taxpayer_advocate nearest you by calling revenue service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations
